Citation Nr: 0103175	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  95-30 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from December 1951 
to March 1952. This appeal arises from a September 1994 
rating action of the Atlanta, Georgia, regional office (RO).  
In that decision, the RO determined that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for a back disability had not been 
received.  


FINDINGS OF FACT

1.  In October 1986, the Board of Veterans' Appeals (Board) 
denied service connection for a back disability.  

2.  The evidence submitted since the Board's October 1986 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The October 1986 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000).  

2.  The additional evidence received since the Board's 
October 1986 decision is new and material; thus, the 
requirements to reopen the veteran's claim of entitlement to 
service connection for a back disability have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1131, 1153 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.306 (2000).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (2000).  

The evidence of record at the time of the October 1986 Board 
decision is briefly summarized. The service medical records 
that at the pre-induction examination completed in April 
1951, the veteran did not report having experienced a back 
problem.  This pre-service evaluation determined that the 
veteran's spine was clinically normal.  A subsequent 
pre-induction examination conducted in December 1951 again 
demonstrated that the veteran's spine was clinically normal.  

In February 1952, the veteran sought treatment for complaints 
of back pain.  At that time, he reported that he had had back 
pain since the age of 15 years, when he had begun to 
experience pain in his thoracic-lumbar spine after an 
in-school injury to his back.  Following the initial injury, 
the veteran reported back pain after prolonged standing or 
lifting.  The veteran described constant back pain during 
marching, standing at attention, and physical drills during 
his active military duty.  

A Board of Medical Survey examination conducted in February 
1952 demonstrated slight limitation flexion of the veteran's 
spine as well as tenderness over the L3 and L4 discs.  X-rays 
showed an occult spina bifida of the 1st sacral segment as 
well as an epiphysitis of the lower thoracic and upper lumbar 
spine with narrowing of the anterior aspects of the bodies of 
the lower thoracic and upper lumbar vertebra and with 
irregularity of the central margins of these vertebra.  

Based on these findings, the board of medical survey 
diagnosed epiphysitis of the lower thoracic and upper lumbar 
spine and recommended that the veteran be discharged from 
naval service due to this non-acceptable defect.  The board 
that, in light of the physical findings found on current 
examination after the veteran's short period of service, his 
back disorder existed prior to his enlistment and was not the 
proximate result of performance of active duty.  The board y 
held in error a previous document in the veteran's health 
record which stated that his spine was normal and also 
determined that there was no evidence of any permanent 
aggravation of his back disorder by his short period of 
service.  Further hospitalization was not indicated.  

Subsequently, in August 1984, he filed a claim for disability 
compensation benefits based upon a back disorder aggravated 
by military service.  No post-service records were received 
pursuant to the veteran's service connection claim. 

In October 1986, the Board denied service connection for a 
back disorder on the basis that the veteran's pre-existing 
epiphysitis of the lower thoracic and upper lumbar spine was 
not aggravated by his active military duty.  The Board's 
decision is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2000).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 
3 Vet.App. 510, 512-513 (1992).  

Additional evidence received since the Board's October 1986 
decision in the present case includes VA and private medical 
records reflecting treatment for low back pain, 
musculoskeletal strain of the lumbosacral spine, some early 
disc degeneration between L5 and S1, mild spondylosis of the 
lumbar spine, generalized vascular calcification, 
degenerative changes of the thoracic spine, and some slight 
scoliosis in the mid-spine from the early 1960s to the 1990s.  
These newly received medical reports represent the first time 
that a back disability has been shown after the veteran's 
discharge from active service.  As such, the Board finds that 
these documents provide evidence which bears directly and 
substantially upon the specific matter under consideration, 
is so significant that it must be considered to decide fairly 
the merits of this service connection claim, and was not 
considered by the Board when it rendered its final denial in 
October 1986.  

The Board concludes, therefore, that the medical records 
received after the Board's October 1986 decision, constitute 
new and material evidence and the claim for service 
connection for a back disability is reopened.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a back 
disability is reopened, and to this extent only the appeal is 
granted.  


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for a back disability, a remand of the underlying 
service connection claim is necessary to accord the RO an 
opportunity to adjudicate the issue on a de novo basis.  

In this regard, the Board notes that a significant change in 
the law occurred during the pendency of the veteran's appeal.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In part, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000 and to such claims which were 
filed before the date of enactment but which were not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

2.  After procuring any necessary 
authorization, the RO should obtain all 
available treatment records, which are not 
on file and pertain to treatment that the 
veteran has received for his back since 
his separation from service. 

3.  The veteran should be afforded a VA 
examination by an orthopedist to determine 
the nature, severity, and etiology of any 
back disorder.  All necessary tests should 
be conducted.  Following the examination 
and in conjunction with a review of the 
claims folder, the examiner is requested 
to render opinions as to the following:

a)  Whether it is as likely as not that 
any back disability found on examination 
is related to the veteran's military 
service?  

b)  If the examiner determines that the 
back disorder pre-existed entrance into 
active duty, whether the pre-existing back 
disability underwent a chronic increase in 
severity 
beyond its natural progression during his 
active service.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for a back disability 
on a de novo basis.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received since the issuance of 
the last SSOC as well as applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 


